Citation Nr: 9904348	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-41 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.

In December 1996 the Board of Veterans' Appeals (Board) 
denied entitlement to a an evaluation in excess of 20 percent 
for varicose veins of the left leg.  In July 1998, the 
parties filed a joint motion to vacate and remand that 
portion of the Board's decision denying an increased rating 
for varicose veins of the left leg, for readjudication.  
During the pendency of the appeal, the regulations pertaining 
to the rating schedule for varicose veins changed.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) the United States 
Court of Veterans Appeals (Court) held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable must be applied.  In 
light of the change in the diagnostic criteria governing the 
appellant's claim, as well as the fact that he last underwent 
a VA examination in 1992, the parties agreed that the Board 
should carefully consider the need for a new examination in 
this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In [redacted], the Court vacated the denial of an 
increased rating for varicose veins of the left leg, dismissed 
the remaining issues, and granted the joint motion.


REMAND

The last official examination of the veteran's varicose 
veins, left leg, was in March 1992.  The rating criteria for 
varicose veins were changed effective January 1998.  Although 
the new amendments became effective after the appellant filed 
his appeal with the Court, both the Court and the VA are 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions.  
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Thus the veteran's 
varicose veins must be evaluated under both the old and the 
new rating criteria to determine which version is most 
favorable to the veteran.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the degree of disability 
of the varicose veins of the left leg 
would be helpful.  The veteran should 
provide the RO with name(s) and 
address(es) of all medical providers for 
varicose veins, and the RO, with the help 
of the veteran, should attempt to secure 
all such records, to include all records 
of treatment for the veteran by Dr. E. 
K..  

2.  Following the above, the veteran 
should be provided examination by an 
appropriate specialist to determine the 
current severity of varicose veins, left 
leg.  The examiner should record 
pertinent medical complaints, symptoms, 
and all clinical findings.  All indicated 
tests and studies must be conducted.    
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study and such review must 
be noted on the examination record.  The 
examination should be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations.  

3.  Thereafter, the case should be 
reviewed by the RO.  The service-
connected varicose veins of the left leg 
are to be evaluated under both the old 
and new rating criteria, to determine 
whether they provide a basis for any 
change in the award of compensation 
benefits.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


